Citation Nr: 0638840	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  00-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to June 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was most recently before the Board in August 2005 
when the Board denied the veteran's appeal.  The veteran 
appealed the Board's August 2005 denial of service connection 
for seizure disorder to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated July 26, 2006, 
the Court vacated the Board's August 2005 denial of service 
connection for seizure disorder and remanded this matter to 
the Board for compliance with the instructions included in 
the July 2006 Joint Remand.

The veteran testified at a Board videoconference hearing in 
June 2001.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has remanded this matter to the 
Board for compliance with the instructions of a July 2006 
Joint Remand.  The Board notes that the most recent VA 
medical opinion of record regarding this appeal is contained 
in a report dated May 2005.  Among other things, the July 
2006 Joint Remand states that this medical opinion does not 
sufficiently address the issue of whether or not any pre-
existing seizure disorder was exacerbated by the veteran's 
service.

The Board notes that the earlier January 2005 report from the 
VA examiner appears to express an inability to thoroughly 
address the question of whether any pre-service seizure 
disorder was exacerbated during service.  The Board observes 
that the May 2005 report from the same VA examiner, with the 
benefit of reviewing the claims file, rather appears to offer 
a medical opinion on the question of exacerbation.  
Nevertheless, in accordance with the Joint Remand, the May 
2005 report must be considered inadequate on this point.  
Upon a careful review of the entire record, the Board finds 
the record otherwise lacks adequate evidence for an informed 
decision with regard to that element of this case.

As the record thus lacks any adequate and sufficiently non-
speculative medical discussion of the question, the Board 
finds that a new examination with medical opinion is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
neurological examination in connection 
with his seizure disorder.  Any medically 
necessary special tests and/or studies 
should be performed.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer 
detailed responses to the following: 

    a) Did the veteran's seizure disorder 
pre-exist his entry into service?
    
    b) If so, was there an increase in the 
severity of the pre-existing seizure 
disorder during service beyond the natural 
progress of the disease?
    
2.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record and determine whether service 
connection for a seizure disorder is 
warranted.  In applying the presumption of 
soundness, the RO should expressly 
determine not only whether there is clear 
and unmistakable evidence that the disease 
or injury existed prior to service, but 
also whether there is clear and 
unmistakable evidence that the disease or 
injury was not aggravated by service.  
Unless the benefit sought is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



